DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, in the reply filed on 4/21/2022, is acknowledged.  The traversal is on the ground that the inventions are not independent and distinct. This is not found persuasive. Inventions of Group II and Group I are related as process of making and product made. The inventions are independent and distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case the product as claimed can be made by another and materially different process. For example, the product as claimed can be made by hand without a weaving frame. Further, the process as claimed can be used to make another and materially different product wherein the backing layer is bonded but not adhered to the back side. Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries). The requirement is still deemed proper and is therefore made FINAL. Claims 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is drawn to a carpet with woven surface relief. It is not clear what is being claimed. For example, it is not clear what structure(s) encompass “woven surface relief.” 
Claim 1 refers to “the length of said binding warps” and “the length of said tension warps.” The phrases lack antecedent basis. For example, it is not clear if all the binding warps have the same length or if the claim is referring to the shortest or longest binding warp. 
Claims 3 and 4 refer to effect yarns being required or excluded. It is not clear what is considered an effect yarn. 
Claim 5, the phrase "preferably greater than 1.70" renders the claim indefinite because it is unclear whether the limitation is required. 
Claim 5 requires the tension warps to be longer than the than the binding warps but claim 1 requires the binding warps to be longer than the tension warps. The claimed length is unclear. 
Claim 6, the phrase "preferably is less than 4.0" renders the claim indefinite because it is unclear whether the limitation is required. 
Claim 8, the phrase "preferably greater than 2.0" renders the claim indefinite because it is unclear whether the limitation is required. 
	Claim 8, the meaning of “length density” is unclear. 
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by USPN 3,999,940 to Freeman or, in the alternative, under 35 U.S.C. 103 as obvious over USPN 3,999,940 to Freeman in view of USPAP 2003/0232171 to Keith.
Claim 1, Freeman discloses carpet with woven surface relief, comprising at least a series of tension warps (38), a series of binding warps (36), said warps being interwoven with a series of weft yarns (40), wherein said carpet comprises an aspect side and a back side, and wherein a backing layer is adhered to said back side, characterized in that the ratio of the length of said binding warps (36) to the length of said tension warps (38) is greater than 1.50 (see entire document including column 2, line 50 through column 3, line 36, column 5, line 64 through column 6, line 31, and Figures 2 and 3). 

In the event that it is shown that Freeman does not disclose the claimed embodiment with sufficient specificity, the invention is obvious further in view of Keith. For example, Freeman discloses that one or more than one backing may be present and that adhesive may be present to lock the pile yarns in position and to adhere the backing fabrics together (column 2, line 50 through column 3, line 36). Freeman does not appear to mention a specific backing layer thickness but Keith discloses that it is known in the art to construct pile carpet with one or more backing layer having a thickness in a range of between about 0.01 to about 0.19 inches (see entire document including [0057], [0059] and [0068]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the carpet with any suitable backing construction and/or thickness, as taught by Keith, to provide a backing that locks the pile yarns in position and adheres the backing fabrics together and because it is within the general skill of a worker in the art to select a known carpet construction on the basis of its suitability and desired characteristics.
Claim 2, the carpet comprises multiple tension warps and pile warp yarns over the surface of the fabric (column 2, line 50 through column 3, line 36, column 5, line 64 through column 6, line 31, and Figures 2 and 3).
Claim 3, said carpet comprises at least one weft yarn (40) which weft yarn is an effect yarn, selected from the group comprising a polyester chenille yarn, acrylic chenille yarn and/or a fancy yarn, selected from the group comprising a woollen yarn, a cotton yarn, a polyamide yarn, a boucle and/or a frise yarn (column 2, lines 50-68 and Figure 2). 
Claim 4, the carpet comprises at least one weft yarn (40), which weft yarn is not an effect yarn, selected from the group comprising cotton and a jute yarn (column 2, lines 50-68 and Figure 2).
Claim 5, tension warps (38) and binding warps (36) (Figure 2).
Claim 6, the ratio of the length of said tension warps (38) to the length of said binding warps (36) is less than 5.0 and preferably is less than 4.0 (Figure 2). 
Claim 7, the weft yarns (40) have a greater length density than said series of binding warps (2). 
Claim 8, the ratio of the length density of said weft yarns (40) to the length density of said binding warps (36) is greater than 1.5, preferably greater than 2.0 (Figure 2). 
Claim 9, the backing may be a nonwoven, a knit or a fabric (column 2, lines 50-68). 
Claim 10, the backing layer may comprise a nonwoven made of PET, polyester or polypropylene (column 2, lines 50-68). 
Claim 11, the carpet comprises pile warp yarns (Figure 2) wherein one or more pile warp yarns are dyed (column 3, line 45 through column 4, line 11). Freeman does not specifically mention a spacedye pattern but the examiner takes official notice that spacedye patterns are known and therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to dye the pile yarns in suitable color/pattern, such as claimed, because it is within the general skill of a worker in the art to select a known color/pattern on the basis of its suitability and desired characteristics for the intended application. 
Claim 12, the carpet comprises pile warp yarns, wherein the thickness of at least one pile warp yarn is at least 1.15 times and preferably at least 1.30 times greater than the thickness of at least one warp yarn (Figure 2). 
Claims 13-16, the carpet comprises surface pile warp yarns, wherein at least one pile warp yarn is comprised of wool (column 3, lines 22-30). Freeman does not appear to specifically mention at least one pile warp yarn comprising chenille but Freeman discloses that pile may be made of any fiber material including synthetic or man-made (column 3, lines 22-30). The examiner takes official notice that it is known in the art to construct pile yarns with chenille. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the pile yarns from any suitable combination of materials and in any combination amount, such as claimed, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.


Conclusion
The following patents are cited to further show the state of the art with respect to pile fabrics: USPN 6,273,149 and USPN 3,943,981.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541. The examiner can normally be reached Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789